Citation Nr: 0514949	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  The 
Atlanta, Georgia RO assumed jurisdiction of the claim in 
October 2003.  A notice of disagreement (NOD) was received in 
November 2003.  The statement of the case (SOC) was issued in 
December 2003.  A substantive appeal (VA Form 9) was received 
in January 2004.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and received.  

2.  The veteran's death certificate lists the immediate cause 
of death as ischemic cardiomyopathy, due to or as a 
consequence of coronary artery disease.  

3.  At the time of the veteran's death, service connection 
was in effect for left lower lobe lobectomy, rated as 
30 percent disabling, and chronic obstructive pulmonary 
disease (COPD), rated as 30 percent disabling.  

4.  Neither Ischemic cardiomyopathy, CAD, nor any other heart 
condition was shown to have been present in service or found 
to be otherwise related to service.  

5.  The greater weight of the evidence is against the 
conclusion the veteran's service-connected disabilities 
caused or contributed to his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate her claim for service connection for the 
veteran's cause of death.  Furthermore, the RO sent the 
appellant a letter in April 2003, which asked her to submit 
certain information, and again informed her of the elements 
needed to substantiate a death benefits claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
appellant what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In this way, she was essentially advised to submit 
all pertinent evidence in her possession.  The appellant sent 
VA a letter in April 2003, with a physician's statement and 
additional medical evidence in November 2003 with the 
veteran's terminal hospital records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of her claim.  The VCAA notice was sent in April 2003, prior 
to initial adjudication of the claim.  The appellant was also 
provided an opportunity to testify at a hearing, which she 
declined.  

With respect to VA's duty to assist the claimant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to her claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An opinion was 
not requested in connection with this claim.  It was not 
needed because the evidence does not show that the veteran's 
cause of death was the result of a service-connected 
disability or that there was a nexus between his death and 
service.  

The Board finds that VA has satisfied its duties to inform 
and assist the appellant.  


II.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran's death certificate reflects he died in 
March 2002, at age 83.  The immediate cause of death was 
cardiomyopathy, due to or as a consequence of CAD.  An 
autopsy was not performed.  Also listed as "other 
significant conditions . . . contributing to death but not 
related to the causes given [previously]" was pacemaker 
pocket infection.  During his lifetime, the veteran was 
service-connected for left lower lobe lobectomy, rated as 
30 percent disabling since 1959, and chronic obstructive 
pulmonary disease (COPD), rated as 30 percent disabling since 
1993.  

The appellant claims that the veteran's death was due to 
service.  She believes that the veteran's service connected 
respiratory condition contributed to his frequent bouts of 
aspiration pneumonia which she believed contributed to his 
death.  She believes his death was actually a consequence of 
ischemic cardiomyopathy and chronic aspiration pneumonia.  

In April 2003, a medical statement from the veteran's private 
cardiologist, Marsha J. Certain, MD, was submitted on behalf 
of the appellant's claim.  Dr. Certain indicated, in 
pertinent part, that the veteran was a long time patient of 
hers.  She indicated that his primary cause of death was 
ischemic cardiomyopathy with congestive heart failure.  He 
also had a history of aspiration pneumonia, which complicated 
his existing bronchiectasis.  She did not indicate that his 
bronchiectasis or any other service-connected respiratory 
disability caused the veteran's death.  

Medical records from Southeast Georgia Regional Medical 
Center, dated from January 2002 to March 2002, to include the 
veteran's terminal hospital report, were obtained and 
associated with the claims folder.  During the veteran's 
terminal hospitalization, he was admitted to the hospital for 
cellulitis of his pacemaker pocket.  It was noted that he had 
a history of chronic atrial fibrillation and ischemic 
cardiomyopathy.  He had been bed bound and near terminal for 
several years.  He was admitted to the medical intensive care 
unit with cellulitis of the pacemaker pocket.  He was treated 
for this condition and his cellulitis was slowly improving.  
A do not resuscitate (DNR) order was put in place.  On 
March 29, 2002, he suffered a respiratory arrest and became 
pulseless.  No efforts were made at resuscitation.  The final 
problem list was respiratory arrest, cellulitis of the 
pacemaker pocket, organic heart disease, history of squamous 
cell carcinoma, and hypertension.  Included in the veteran's 
past medical history was congestive heart failure, 
bronchiectasis with bronchitis, and history of pneumococcal 
pneumonia involving the left lung in May 1992.  

In October 2003, another medical statement from Dr. Certain 
was submitted on behalf of the appellant's claim.  Dr. 
Certain indicated that the veteran had a history of ischemic 
cardiomyopathy, who had a very large anterior myocardial 
infarction in November 1991.  She then wrote, 

He was prone to frequent bouts of aspiration 
pneumonia and upper respiratory infection due to 
consequence of his profound cardiac debilitation 
from poor cardiac output.  It is my belief that his 
bronchiectasis contributes to that and that his 
terminal illness was actually a consequence of his 
ischemic cardiomyopathy and chronic aspiration 
pneumonia due to his weakened condition.  

A review of the record reveals no findings, treatment, or 
diagnosis of any heart condition during service, or for years 
thereafter.  The veteran had been service-connected for COPD, 
and left lower lobe lobectomy, neither of which were 
mentioned in the veteran's death certificate as implicated in 
his death.  Likewise, neither service connected disability 
was mentioned in the veteran's terminal hospital records, 
other than to mention it as part of the veteran's medical 
history.  There was no indication in these records that the 
service connected disabilities were actively treated or 
otherwise implicated in the treatment for which the veteran 
was hospitalized, or for which he died.  

Further, the comments by Dr. Certain are not particularly 
enlightening.  The April 2003 statement seems to suggest that 
the veteran's non-service connected aspiration pneumonia was 
aggravating his service connected disability, yet the October 
2003 statement seems to reverse the sequence.  Certainly her 
grammar and choice of words in the second statement renders 
the meaning of her remarks murky.  The October 2003 statement 
does not make clear to what bronchiectasis contributed, or 
how this related to the ischemic cardiomyopathy and chronic 
aspiration pneumonia.  Moreover, it was Dr. Certain who 
certified the veteran's certificate of death, and as already 
mentioned, this document does not mention any of the 
veteran's service connected disabilities.   

In view of the foregoing, and the absence of any medical 
opinion that any of the disabilities listed on the veteran's 
death certificate are in any way directly related to service, 
the greater weight of the evidence is against the conclusion 
that service connected disability caused or contributed 
substantially or materially to the veteran's death.  
Accordingly, service connection for the cause of the 
veteran's death is not established and the appeal is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


